Citation Nr: 1243398	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for chronic fatigue, to include as secondary to PTSD and depression.

4.  Entitlement to service connection for a sleep disorder, to include as secondary PTSD and depression.

5.  Entitlement to service connection for restless leg syndrome, to include as secondary to PTSD and depression.

6.  Entitlement to service connection for diabetes, to include as secondary to herbicide exposure in service.

7.  Entitlement to service connection for a heart condition, to include as secondary to herbicide exposure in service.

8.  Entitlement to service connection for a bleeding ulcer.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In August 2008, the RO denied service connection for diabetes mellitus, a heart condition, depression, and a bleeding ulcer.  In October 2009, the RO denied service connection for PTSD, chronic fatigue, sleep apnea, and restless leg syndrome.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep disorder, and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence does not reflect a competent diagnosis of PTSD during the period on appeal.

2.  The evidence does not reflect a competent diagnosis of restless leg syndrome during the period on appeal.

3.  Diabetes mellitus is not etiologically related to service.

4.  Coronary artery disease is not etiologically related to service.  

3.  The evidence does not reflect a competent diagnosis of an ulcer during the period on appeal.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  Restless leg syndrome was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3. A bleeding ulcer was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Prior to the initial adjudication of the Veteran's claims, letters dated in March 2008 and July 2009 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  Therefore, he received complete notice regarding his claims for service connection.

B.  Duty to Assist

The Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, and lay statements have been associated with the claims file.

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims for service connection being decided on appeal.  However, the Board finds that the evidence, which does not reflect competent evidence of either current symptoms or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions are not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of current symptoms or diagnoses of some conditions, or a relationship between other claimed conditions and service.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including diabetes, psychoses, and ulcers, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Prior to receipt of the Veteran's claims, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

B.  PTSD

In addition to the above criteria, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012).

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

In this case, the Veteran's service treatment records, private treatment records, and VA treatment records do not reflect any diagnoses of PTSD.  Indeed, the Veteran scored "0" on an August 2011 PTSD screen, answering "no" to questions related to current PTSD symptoms.

The Board has considered the Veteran's own statements made in support of his claim.  Notably, in June 2009, the Veteran reported he was subjected to stressful wartime conditions and working hours during his period of service, that he experienced depression in service, and that this symptom continued after his discharge.  The Board notes that he is competent to make these statements as they are based upon his own observations and experiences.  However, while he is competent to report feeling depressed during and after service, PTSD is not a disorder that the Veteran, as a lay witness, is competent to diagnose.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Because the record does not reflect a DSM-IV diagnosis of PTSD, the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

B . Restless Leg Syndrome

In a May 2009 statement, the Veteran reported that he had restless leg syndrome which began in service and had continued through to the present.  However, service treatment records are negative for any complaints, treatment, or diagnoses of restless leg syndrome.  The Veteran underwent examinations in May 1966 and June 1970.  No relevant abnormalities were noted.  Moreover, post-service VA and private treatment records also do not reflect any diagnoses of restless leg syndrome.  Notably, the Veteran underwent a sleep study in June 2004 which noted leg movements.  However, restless leg syndrome was not diagnosed.

In addition, while the Veteran is competent to report symptoms he experiences, the record does not contain any statements by the Veteran describing any symptoms related to his restless leg syndrome.  That is, absent a recorded diagnosis, the evidence in this case consists solely of the Veteran's basic assertion that he has had the condition since service.  However, restless leg syndrome is not a disorder that the Veteran, as a lay witness, is competent to diagnose.  See Espiritu, supra; see also 38 C.F.R. § 3.159.  Because the record does not reflect a competent diagnosis of restless leg syndrome at any time during the period on appeal, the claim must be denied.  See Rabideau, supra.

C.  Diabetes Mellitus and a Heart Condition

Private treatment records show the Veteran has been diagnosed and treated for diabetes mellitus and coronary artery disease since 2001.  Therefore, the pertinent question is whether the conditions are attributable to service.

The Veteran contends that his conditions are related to herbicide exposure in service.  Regulations provide that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, type II diabetes mellitus and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202-53216 (August 31, 2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2011).

In this case, the Veteran served in the Navy aboard three aircraft carriers in an area of the Gulf of Tonkin designated as "Yankee Station," about 30 miles off the coast of Vietnam.  See March 2009 Statement.  A March 2008 Request for Information did not confirm any in-country service in Vietnam, and the Veteran has not made any assertion to that effect.  

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. § 3.307(a)(6)(iii).  It requires service on the landmass and includes service on the inland waterways.  See Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication and Procedure Manual ("Manual") for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  The Manual also states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Therefore, the Veteran is not presumed to have been exposed to herbicides in service.

In his March 2009 statement, the Veteran also argued that he was exposed to herbicides through spills and other such incidents aboard ship.  He also noted an incident in which an aircraft crashed while attempting to land aboard his aircraft carrier.  The resulting explosion caused fire, smoke, and fumes to penetrate the area where the crew was sleeping.  

However, in May 2009, the United States Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record titled "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  A copy of this Memorandum is contained in the claims file.  

The Board acknowledges the Veteran's reports of exposure to herbicides aboard ship, and has considered the request of his representative to obtain ship logs to ascertain herbicide exposure.  However, the JSRRC memorandum sufficiently establishes that no herbicides were present aboard the ships he served on, or that he was exposed through exposure to equipment used in Vietnam.

Although the Veteran was not exposed to herbicides in service, the Board has also considered whether diabetes mellitus and coronary artery disease were incurred directly in service.  However, service treatment records are negative for any complaints, treatment, or diagnoses related to diabetes mellitus or coronary artery disease.  The Veteran underwent examinations in May 1966 and June 1970.  No relevant abnormalities were noted.  As noted, the Veteran was first diagnosed with these conditions in 2001, over 30 years after his discharge.  To the extent that he has asserted that these conditions were incurred in service, the Board notes that he has not been shown to be competent to diagnose or comment on the etiology of diabetes or coronary artery disease, and there is no other competent medical opinion linking the claimed conditions to service.  Therefore, service connection is not warranted.

D.  Bleeding Ulcer

In a May 2009 statement, the Veteran reported that he had restless leg syndrome which began in service and had continued through to the present.  However, service treatment records are negative for any complaints, treatment, or diagnoses of an ulcer.  The Veteran underwent examinations in May 1966 and June 1970.  No relevant abnormalities were noted.  Moreover, post-service VA and private treatment records also do not reflect any findings related to an ulcer.  Records dated August 2011 show the Veteran denied a history of pressure ulcers.

While the Veteran is competent to report symptoms he experiences, the record does not contain any statements by the Veteran describing any symptoms related to his claimed bleeding ulcer.  That is, the evidence in this case consists solely of the Veteran's basic assertion that he has had the condition since service.  However, an ulcer is not a disorder that the Veteran, as a lay witness, is competent to diagnose.  See Espiritu, supra; see also 38 C.F.R. § 3.159.  Because the record does not reflect a competent diagnosis of an ulcer at any time during the period on appeal, the claim must be denied.  See Rabideau, supra.


ORDER

Service connection for PTSD is denied.

Service connection for restless leg syndrome is denied.

Service connection for diabetes mellitus is denied.

Service connection for a heart condition is denied.

Service connection for a bleeding ulcer is denied.


REMAND

With respect to the issues of service connection for depression, a sleep disorder, and chronic fatigue, the Board finds that additional development is warranted.

A.  Sleep Disorder and Chronic Fatigue

Private treatment records dated May 2002 and May 2004 show the Veteran reported feeling tired.  It was noted that he worked in 12 hour shifts and alternated between nights and days.  He reported snoring and experiencing daytime somnolence, though his wife denied he had any apneic spells.  He underwent a sleep study in June 2004 which noted occasional mild desaturation and mild hypopneas.  The Veteran reported that he generally felt tired upon awakening in the morning.  It was again noted that the Veteran performed shift work.  VA treatment records dated August 2012 show a diagnosis of fatigue.

Service treatment records do not reflect any findings related to a sleep disorder or fatigue.  However, in a June 2009 statement, the Veteran reported that he engaged in shift work during service as well.  He outlined a sample of a three month shift rotation and indicated that he had little time in between his duties for sleeping, eating, bathing, and addressing health concerns.  The Veteran is competent to report these circumstances of his service, and the Board finds his statements to be credible.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that each element of 38 U.S.C.A. § 5103A(d)(2) governing VA examinations establishes a different evidentiary standard.  The Federal Circuit stated that the Board's "finding of a lack of 'competent' evidence appears to apply the standard of subsection A which deals with the veteran's current disability, rather than the apparently less-demanding standard in subsection B of evidence that 'indicates' that the veteran's disability 'may be associated' with the veteran's active military service."  Id. at 1277.  The Federal Circuit maintained this holding in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), stating that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.

Given the Veteran's reports of shift work in service, post-service records which document fatigue and sleep abnormalities, and additional records relating fatigue to shift work, the Board finds that a VA examination is warranted to determine whether the Veteran's current sleep-related complaints and fatigue are related to service.

The Veteran also argues that his disabilities are related to his depression.  As discussed below, the issue of service connection for depression is also being remanded.  The examiner should also comment on the extent, if any, to which sleep complaints and fatigue are proximately due to, or aggravated by, depression.


B.  Depression

Private treatment records dated June 2001 show some findings of depression.   VA treatment records dated August 2011 also reflect depression and anxiety.

In a May 2008 statement, the Veteran reported having depression due to chronic illness.  An April 2009 letter from the RO stated that the Veteran's claim for depression would be developed as secondary to diabetes mellitus and "other health problems."  As noted above, service connection for diabetes has not been granted.  However, the Veteran is presently service-connected for hearing loss and tinnitus.  In his May 2009 statement, the Veteran also related his depression to his fatigue and sleep difficulties.  Therefore, a VA examination is warranted to determine whether the Veteran's depression is proximately due to, or aggravated by, his service-connected disabilities, to include a sleep disorder or chronic fatigue if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his sleep impairment and fatigue.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate examination, the examiner should address the following:

(A) Identify all current diagnoses related to sleep impairment and chronic fatigue.

(B) Address whether it is at least as likely as not (50 percent or greater probability) that any of the currently diagnosed conditions are etiologically related to shift work and irregular hours in service.  In addressing this question, the examiner should note the description of the Veteran's work schedule outlined in his June 2009 statement.

(B) Address whether it is at least as likely as not (50 percent or greater probability) that any of the currently diagnosed conditions are proximately due to, OR, alternatively, aggravated by the Veteran's diagnosed depression.  If it is determined that a condition is aggravated by depression, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the diagnosed sleep and fatigue conditions before the onset of depression, or by the earliest medical evidence created at any time between the onset of depression and the examiner's current findings.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of diagnosed depression and anxiety.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate examination, the examiner should address the following:

(A) Address whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed depression and anxiety is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected hearing loss and tinnitus, and any diagnosed sleep disorder or fatigue.  If it is determined that depression is aggravated any of these conditions, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of depression before the onset of depression, or by the earliest medical evidence created at any time between the onset of the aggravating condition and the examiner's current findings.

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, an SSOC should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


